Citation Nr: 1222995	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  04-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection for the claimed disorder is warranted.

2. Entitlement to service connection for chronic hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from June 1991 to April 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Procedural History

The Board issued a decision in September 2009 denying the Veteran's application to reopen the claim of service connection for PTSD, reopening the claim of service connection for hypertension, and denying service connection for hypertension on the merits.  The Veteran appealed the September 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court issued a memorandum decision vacating and remanding the portion of the Board's decision which denied the Veteran's application to reopen a claim of service connection for PTSD and denying on the merits the claim of service connection for hypertension.  These claims are again before the Board for appellate consideration.

The issues of service connection for PTSD and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An April 2003 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the April 2003 rating decision is not cumulative of the evidence of record at the time of the April 2003 denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The April 2003 rating decision which denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the April 2003 rating decision in connection with Veteran's claim of entitlement to service connection for PTSD is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The RO previously denied the Veteran's claim of service connection for PTSD in April 2003.  The RO considered service treatment and personnel records, VA treatment records and the Veteran's statements regarding the claimed condition.  The RO determined that service connection for PTSD was not warranted because the evidence did not then indicate the Veteran had been diagnosed with PTSD.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in May 2003.  He did not perfect an appeal of this decision.  Thus, it is final. 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2011).

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The evidence received since the April 2003 rating decision includes a large number of VA treatment records and further statements from the Veteran.  Significantly, the VA treatment records indicate the Veteran has been diagnosed with PTSD.  See, e.g., August 2010 VA mental health note.  As noted above, the RO determined at the time his previous claim was denied in April 2003 that the Veteran had not been diagnosed with PTSD.

The Board concludes that the VA treatment records are new and material with respect to the issue of service connection for PTSD.  They were not previously of record at the time of the April 2003 rating decision.  They are not cumulative of prior records because they provide a competent diagnosis of PTSD.  Previously, the record contained no such evidence.  These VA treatment records bear substantially upon the specific matters under consideration as they relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for PTSD is reopened; to this extent only, the claim is granted.


REMAND

The RO had declined to reopen the Veteran's claim of service connection for PTSD.  The Board's decision above reopens this claim.  Absent a waiver from the Veteran, the claim must be remanded for de novo review by the Agency of Original Jurisdiction (AOJ).  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

Furthermore, the AOJ has not considered the Veteran's claim so as to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In reviewing the evidence of record, the Board observes the Veteran has been diagnosed with major depressive disorder.  As such, on remand, the Veteran's claim should be expanded to include whether any diagnosed acquired psychiatric disorder is etiologically related to active service.

The Veteran also asserts entitlement to service connection for hypertension.  He was provided a VA general medical examination in February 2008, at which the examiner noted the Veteran currently suffers from hypertension.  However, the VA examiner did not provide an etiological opinion as to whether the Veteran's current hypertension is related to the Veteran's active service, to include notations of high blood pressure.  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, a VA examination is required to determine whether the Veteran's current hypertension is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request specific details of the incident(s) he contends have resulted in a diagnosis of PTSD.  A sufficient period of time should be allowed for response.

2.  After receipt of the above, all appropriate steps should be undertaken to verify the Veteran's claimed stressors.  Such steps must be detailed in writing and associated with the claims file.  

3.  After completion of the foregoing, the AMC/RO must make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service.  If the AMC/RO determines that the record verifies the existence of a stressor or stressors, the AMC/RO should specify what stressor or stressors in service it has determined are established by the record.

4.  After completion of the foregoing, the Veteran should be afforded a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder, to include PTSD.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  

The AMC/RO must specify for the examiner what stressors have been verified and the examiner must be instructed that those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service. 

Based on the examination and review of the record, the examiner should provide a summary of all currently diagnosed acquired psychiatric disorders and answer the following questions: 

(a)  If PTSD is diagnosed, the examiner must identify the stressors supporting the diagnosis.  The examiner should then address the following:

(i)  Is it at least as likely as not (i.e., probability of at least 50 percent) that the Veteran currently suffers PTSD based on a stressor verified by the AMC/RO?  The examiner is instructed to consider only the stressors, if any, identified as having been verified by the record.

(ii)  If the answer to (i) is no, is it at least as likely as not (i.e., 50 percent probability) that the Veteran's current symptoms are related to a stressor involving fear of hostile military activity?  For the purposes of this examination, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

(b)  If a psychiatric disorder other than PTSD is diagnosed, is it at least as likely as not (i.e., probability of 50 percent) that any currently diagnosed acquired psychiatric disorder other than PTSD is etiologically related to the Veteran's active military service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed hypertension.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  All tests deemed necessary should be performed and all findings should be reported in detail.  

Based on the examination and review of the record, the examiner should answer the following:  

Is it at least as likely as not that the Veteran's current hypertension is etiologically related to active service.  The examiner is instructed to specifically comment on readings of elevated blood pressure during service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims of service connection for an acquired psychiatric disorder, to include PTSD under 38 C.F.R. § 3.304(f), and service connection for hypertension based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


